DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 6,280,085) in view of Wolf et al. (2002/0197425, hereinafter “Wolf).
In regard to claim , Beer discloses a convertible package having an interior for holding a flowable product (abstract). The package includes a front panel, a rear panel, and a removable covering (abstract). The front and rear panels are formed of flexible sheets and the removable cover is formed of a flexible material (abstract). Thus, a flexible container. The front panel and the real panel are permanently secured along their respective peripheral edge portions to form a hollow interior (col. 3 lines 39-45). The front and rear panel are formed from a blend of linear low density polyethylene and low density polyethylene (col. 4 lines 51-53). The removable outer 30 and 32 (col. 4 lines 46-47). The two panels are the same size and shape as the front and rear panels (col. 4 lines 49-51). The applicant states a peel sleeve is a flexible film that is sized/shaped and/or dimensioned to be the same size, or substantially the same size, as the respective flexible film [Specification 0049-0050]. Thus, the examiner considers the second two panels 30 and 32  to be the peel sleeve. The front and rear cover panels are releasable, e.g., peelably, secured along their respective marginal edge portions to the underlying marginal edge portions of the front and rear panels that form the inner pouch (col. 4 lines 57-61). A peel seal interface is formed between the outer cover panels and the inner pouch panels (col. 5 lines 23-25). The material used for the peel seals include a blend of LDPE, polybutylene and EVA copolymer (col. 5 lines 47-50). Fig. 4 shows a peel seal interface located between the two outer panels, 30 and 32, and the front and rear panels, 22 and 24, along the common peripheral edge, the peel seal interface material releasably attaching the outer two panels from the inner panels. 
Beer is silent with regard the each of the front and real panels being surface-treated to have a surface energy from 33 mN/m to 36 mN/m. 
Wolf discloses a packaging laminate that is useful as a lidstock [abstract]. The lidstock includes a barrier film layer that is corona and/or plasma treated [0110]. The entirety of the surface of the film or a portion of the film may be treated [0110]. The film is treated to a surface energy of at least about 34 mN/m to 40 mN/m [0110].
Beer and Wolf both discloses packaging laminates that have a peelable interface. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surface treatment with a surface energy of at least 34 mN/m to 40 mN/m as disclosed by Wolf on the front and rear panels of the flexible container of Beer motivated by the expectation of 
In regard to claim 3, Beer discloses that the second two panels, 30 and 32, of the removeable covering comprises a corner, 36 at a top portion of the flexible container that is free of release material (col. 3 lines 64-67, figs. 1-2).
In regard to claim 2, Beer is silent with regard to the release material being located in a spaced-apart manner along a portion of the common peripheral edge and between the peel sleeve and each outermost part. It would have been obvious to one of ordinary skill in the art to arrange the release material being located in a spaced-apart manner along a portion of the common peripheral edge and between the peel sleeve and each outermost part motivated by the expectation of forming a release material that is discontinuously disposed via a rotogravure technique which provides an inexpensive distributing method of the adhesive.  
In regard to claim 4, Beer discloses that the inner container comprises a top heat seal at a top portion of the flexible container (fig. 3 and col. 3 lines 28-45). 
In regard to claim 5, Beer discloses that the top heat seal is sandwiched by tabs (col. 4 lines 1-20 and fig. 3). 
In regard to claim 6, Beer discloses that the top heat seal and tabs are free of the release material (fig. 3, col. 3 lines 28-45, and col. 4 lines 1-20).
In regard to claim 7, Beer discloses that the unsealed triangular areas allow hand access to the interface between the front cover panel and inside pouch to enable the user to peel away that cover panel easily (col. 4 lines 10-17). Thus, the at least one tab has a free edge for grasping and initiating peel sleeve release. 

In regard to claim 9, Beer discloses that the release material adheres to the peel sleeve when the peel sleeve is released from its respective layer [fig. 4 and col. 4 lines 24-33).
In regard to claims 10-11, Beer discloses that the inner pouch may include an easy-to-open, e.g. peelable, mouth to provide ready access into its interior where the product is located (col. 5 lines 1-5). Thus, a line of weakness.
The material used for the peel seals include a blend of LDPE, polybutylene and EVA copolymer (col. 5 lines 47-50).
	In regard to claim 16, Beer discloses that the flexible container is a pouch (col. 3 lines 15-18).
	In regard to claim 17, Beer discloses that the container comprises powdered milk (col. 3 lines 18-19). 

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 6,280,085) in view of Wolf et al. (2002/0197425, hereinafter “Wolf) in view of Yamaguchi et al. (US 2008/0124006, hereinafter “Yamaguchi”).
In regard to claims 12 and 13, modified Beer discloses a flexible container that comprises an inner pouch with a removable cover adhered to the inner pouch as previously discussed. 
	Modified Beer is silent with regard to the flexible container comprising an accessory structure located below the access member and selected from a re-seal structure.
	Yamaguchi disclose a bag-like container wherein one end comprises a plastic linear fastener [abstract and fig 1a]. The plastic linear fastener, 2, is a known as “Ziploc” [0050]. It is used to re-seal the pouch [0050]. It is located below the access member, 15 [fig. 1a]. 

	In regard to claim 15, Modified Beer discloses that the outer removable covering is formed from a polyester material (Beer col. 4 lines 40-42). However, modified Beer is silent with regard to the polyester material being polyethylene terephthalate. 
	Yamaguchi discloses that a barrier material for the outer layer of the food packaging pouch includes polyethylene terephthalate [0048].
	Modified Beer and Yamaguchi both disclose using a barrier material formed of a polyester as the outer layer of a food packaging pouch. Thus, it would have been obvious to one of ordinary skill in the art to utilize the polyethylene terephthalate material of Yamaguchi for the polyester material of modified Beer motivated by the expectation of forming an outer layer that prevents deterioration and decay of the packaging contents [Yamaguchi 0048].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 6,280,085) in view of Wolf et al. (2002/0197425, hereinafter “Wolf) in view of Robond L-90D adhesive Technical Data Sheet (hereinafter, “L-90D”).
Modified Beer discloses that the material used for the peel seals include a blend of LDPE, polybutylene and EVA copolymer (col. 5 lines 47-50). Modified Beer is silent with regard to the peel seal being that of GRAS acrylate-based composition.
L-90D is an adhesive that is a ready-to-use waterborne acrylic adhesive designed for the use in manufacture of flexible film laminate for food packaging. The adhesive can be applied using conventional gravure cylinder coating techniques.
Modified Beer and L-90D both disclose an adhesive composition that is used in flexible film laminates for food packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize L-90D acrylic based adhesive as the peel seal adhesive in modified Beer motivated by the expectation of forming a peel seal that is useable in food packaging and has a high bond strength (L-90D). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782